Exhibit 10.71

NALCO HOLDING COMPANY

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

SIGN-ON RESTRICTED SHARES AGREEMENT

Kathryn Mikells

THIS AGREEMENT, is made effective as of the commencement date of your employment
with Nalco Company, October 28, 2010 (the “Commencement Date”), between Nalco
Holding Company (the “Company”) and Kathryn Mikells (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Sign-On Restricted Shares provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

Cause: “Cause” shall mean:

(a) engaging in gross or willful misconduct (which includes insubordination) in
the performance your duties or intentional failure to comply with a specific,
written directive of the Chief Executive Officer, a supervisor or the Company’s
Board of Directors, as reasonably determined by the Company’s Board of
Directors;

(b) commission of a felony, perpetration of a fraud against the Company, or
perpetration of a dishonest act, in the reasonable judgment of the Company’s
Board of Directors;

(c) material breach of your employment agreement as reasonably determined by the
Company’s Board of Directors, which is not cured with five (5) days of written
notice to you;

(d) material violation of the Company’s policies and procedures, including,
without limitation, the Nalco Holding Company Code of Ethical Business Conduct
or Officers Ethics Code (copies of which shall be provided to you); or



--------------------------------------------------------------------------------

(e) your failure to cooperate in any audit or investigation of the Company’s
financial statements or reports and filings with the Securities and Exchange
Commission, or the business practices of the Company or its direct or indirect
subsidiaries.

Change of Control: “Change of Control” shall mean:

(a) a sale of assets representing fifty percent (50%) or more of the net book
value and of the fair market value of the Company’s consolidated assets (in a
single transaction or in a series of related transactions);

(b) a merger or consolidation involving the Company or Nalco Company after the
completion of which: (i) in the case of a merger (other than a triangular
merger) or a consolidation involving the Company, the shareholders of the
Company immediately prior to the completion of such merger or consolidation
beneficially own (within the meaning of Rule 13d-3) promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or comparable
successor rules), directly or indirectly, outstanding voting securities
representing less than sixty percent (60%) of the combined voting power of the
surviving entity in such merger or consolidation, and (ii) in the case of a
triangular merger involving the Company or a subsidiary of the Company, the
shareholders of the Company immediately prior to the completion of such merger
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rules), directly or indirectly,
outstanding voting securities representing less than sixty percent (60%) of the
combined voting power of the surviving entity in such merger and less than sixty
percent (60%) of the combined voting power of the parent of the surviving entity
in such merger;

(c) an acquisition by any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act or any comparable successor
provisions), other than any employee benefit plan, or related trust, sponsored
or maintained by the Company or an affiliate of the Company and other than in a
merger or consolidation of the type referred to in clause “(b)” above, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rules) of outstanding voting securities of
the Company representing more than thirty percent (30%) of the combined voting
power of the Company (in a single transaction or series of related
transactions);

(d) in the event that the individuals who, as of the Commencement Date, are
members of the Company’s Board of Directors (the “Incumbent Board”), cease for
any reason to constitute at least fifty percent (50%) of the Company’s Board of
Directors. (If the election, or nomination for election by the Company’s
shareholders, of any new member of the Board of Directors is approved by a vote
of at least fifty percent (50%) of the Incumbent Board, such new member of the
Board of Directors shall be considered as a member of the Incumbent Board.); or

(e) any other transaction or series of transactions that would have
substantially the same effect as the change of control events described in
(a) through (d) above.

Disability: “Disability” shall mean a long-term disability as then-defined under
the Nalco Company long-term disability plan.



--------------------------------------------------------------------------------

Expiration Date: “Expiration Date” shall mean the tenth anniversary of the
Commencement Date.

Good Reason: “Good Reason” shall mean the following change in circumstances
relating to your employment: (a) move of principal place of employment to a
location 50 miles or more from the previous principal place of employment, (b) a
reduction in either Base Salary or aggregate total compensation by more than
10%, (c) a material diminution in your authority, duties or responsibilities, or
(d) a material breach by the Company of this offer letter or any of the related
agreements hereto, including your Severance Agreement (each being a “Good Reason
Event”). For purposes of claiming Good Reason, you must notify the Company
within ninety (90) days of a claimed Good Reason Event that you intend to
terminate your employment, and the Company shall have thirty (30) days from the
time of such notice to cure the claimed Good Reason Event. You will be required
to terminate employment within sixty (60) days following expiration of the cure
period in order for your termination of employment to be on account of a Good
Reason Event.

Plan: “Plan” shall mean the Nalco Holding Company Amended and Restated 2004
Stock Incentive Plan, as from time to time amended.

Shares: “Shares” shall refer to shares of Nalco Holding Company stock

Vested Shares: “Vested Shares” shall mean, at any time, the Sign-On Restricted
Shares which has become vested, as described in Section 3 of this Agreement.

2. Grant of Sign-On Restricted Shares. The Company hereby grants to the
Participant on the terms and conditions hereinafter set forth, 58,198 Restricted
Shares, subject to adjustment as set forth in the Plan (the “Sign-On Restricted
Shares”).

3. Vesting of the Sign-On Restricted Shares.

(a) Vesting of the Sign-On Restricted Shares. Subject to the Participant’s
continued Employment with the Company, Nalco Company and its Affiliates, and
except as provided in Sections 3(b), 3(c) or 3(d) below, the Sign-On Restricted
Shares shall vest and become exercisable with respect to one-half of the Sign-On
Restricted Shares on the third anniversary of the Commencement Date and with
respect to the second one-half of the Sign-On Restricted Shares shall vest and
become exercisable on the fifth anniversary of the Commencement Date.

(b) Change of Control. In the event of a Change of Control, and provided
Participant continues to be employed by the Company, Nalco Company and its
Affiliates on the date which is ninety days before the date of the Change of
Control, the Restricted Shares which have not vested at the date of Change of
Control event shall become immediately and fully vested on the date of the
Change of Control event.

(c) Involuntary Termination. In the event that: (i) Participant’s employment
with the Company, Nalco Company and its Affiliates is terminated for reasons
that do not constitute Cause or (ii) Participant terminates her employment with
the Company, Nalco Company and its



--------------------------------------------------------------------------------

Affiliates that do not constitute Good Reason (either the “Involuntary
Termination Date”), any portion of the Sign-On Restricted Shares which have not
vested at that date of Involuntary Termination Date shall become immediately and
fully vested on the Involuntary Date.

(d) Death or Disability. In the event of Participant’s death or Disability, then
a prorated portion of the Sign-On Restricted Shares which have not at the vested
on the date of such death or Disability shall become immediately vested on date
of such death or Disability, prorated to reflect the actual service through such
date as against the remaining portion of the vesting period.

(e) Termination of Employment. If the Participant’s Employment with the Company,
Nalco Company and its Affiliates terminates for any reason, except as provided
in Sections 3(b), 3(c) or 3(d) above, the Sign-On Restricted Shares, to the
extent not then vested and exercisable, shall be immediately canceled by the
Company without consideration.

4. Delivery of Restricted Shares.

(a) In General. The Company may note in its electronic stock registry (without
the issuance of certificates) the Restricted Shares or units in the name of the
Participant which shall bear a legend which shall provide that:

The shares of Nalco Holding Company are subject to the terms and restrictions of
the Nalco Holding Company Amended and Restated 2004 Stock Incentive Plan and the
Restricted Shares Agreement between the Participant and the Company (the “Grant
Agreement”), such shares are subject to forfeiture, vesting conditions or
cancellation under the terms of such Plan and the terms of the Grant Agreement
under which the shares were issued, and such shares shall not be sold,
transferred, assigned, pledged, encumbered or otherwise alienated or
hypothecated except pursuant to the provision of such Plan and the Grant
Agreement, copies of which are available from the Secretary of Nalco Holding
Company.

(b) Satisfaction of Conditions. If the described conditions are satisfied for
the Sign-On Restricted Shares, prior to their cancellation or forfeiture and
subject to the other terms and conditions stated herein, the Sign-On Restricted
Shares shall become Vested Shares and the Company shall release any legend on
such Sign-On Restricted Shares as related to such conditions.

c) Registration or Qualification. Notwithstanding any other provision of the
Plan or this Agreement to the contrary, absent an available exemption to
registration or



--------------------------------------------------------------------------------

qualification, the Sign-On Restricted Shares may not be delivered prior to the
completion of any registration or qualification of the Sign-On Restricted or the
Vested Shares to which they relate under applicable state and federal securities
or other laws, or under any ruling or regulation of any governmental body or
national securities exchange that the Board or the Company’s Compensation
Committee (“Committee”) shall in its sole reasonable discretion determine to be
necessary or advisable.

5. Legend on Vested Shares. The Vested Shares issued to the Participant upon the
vesting of the Sign-On Restricted Shares shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, any applicable federal or state laws or the Company’s Certificate of
Incorporation and Bylaws, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

6. Transferability. Unless otherwise determined by the Committee, Sign-On
Restricted Shares may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant otherwise than by will or
by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

7. Withholding. The Company or its Affiliate shall have the right to withhold
from any payment due or transfer made with respect to the Sign-On Restricted
Shares or the Participant’s employment, any applicable withholding taxes in
respect of the Restricted Shares or any payment or transfer with respect to the
Sign-On Restricted Shares or under the Plan and to take such action as may be
necessary in the option of the Company to satisfy all obligations for the
payment of such taxes.

8. Securities Laws. Upon the acquisition of any Vested Shares pursuant to the
vesting of the Sign-On Restricted Shares, the Participant will make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws or
with this Agreement.

9. Notices. Any notice under this Agreement shall be addressed to the Company in
care of its General Counsel at the principal executive office of the Company and
to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws.

11. Sign-On Restricted Shares Subject to the Plan. By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a



--------------------------------------------------------------------------------

copy of the Plan. The Sign-On Restricted Shares and the Vested Shares received
upon vesting are subject to the Plan. The terms and provisions of the Plan as it
may be amended from time to time are hereby incorporated by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

12. No Rights Until Vesting. The Restricted Shares shall have no rights to
dividends, voting or otherwise before vesting.

13. Confidential. This Agreement and all information related to this Agreement
(the “Information”) shall be held in strict confidence by the Participant and
may disclose by Participant only to a spouse and financial advisor. In the event
of a disclosure of any Information by Participant, Participant’s spouse or
Participant’s financial advisor, as determined in the reasonable discretion by
the Company, the Restricted Shares (other than the Vested Shares) shall be
forfeited.

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

Nalco Holding Company By         Its    

 

  Participant